Name: Commission Regulation (EEC) No 2844/84 of 9 October 1984 amending Regulation (EEC) No 2042/75 with regard to the amount of the security for export licences for common wheat in respect of which the refund is fixed in advance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10 . 84 No L 269/ 5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2844/84 of 9 October 1984 amending Regulation (EEC) No 2042/75 with regard to the amount of the security for export licences for common wheat in respect of which the refund is fixed in advance HAS ADOPTED THIS REGULATION : Article 1 Article 12 ( 1 ) (c) of Regulation (EEC) No 2042/75 is hereby replaced by the following : '(c) 24 ECU per tonne in the case of export licences for the product falling within sub ­ heading 10.01 B I of the Common Customs Tariff where the refund is fixed in advance ; 12.09 ECU per tonne in the case of import licences for the product falling within sub ­ heading 10.01 B I of the Common Customs Tariff where the levy is fixed in advance ; 12,09 ECU per tonne in the case of export licences for the other products specified in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 where the levy or refund is fixed in advance.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 (2) thereof, Whereas under Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 28 1 4/84 (4), the amount of the security for export licences in respect of which the export refund is fixed in advance is 1 2,09 ECU per tonne ; Whereas that amount is inadequate, in the light of the fluctuations in the price of common wheat on the world market, changes in the value of currencies and the period of validity of export licences ; whereas the said security should, for export licences, be raised to 24 ECU ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1984. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . ( J) OJ No L 213, 11 . 8 . 1975, p. 5 . 0 OJ No L 264, 5 . 10 . 1984, p. 14 .